Exhibit 10.1

 

COURIER CORPORATION

COURIER COMPANIES, INC.

COURIER PUBLISHING, INC.

COURIER KENDALLVILLE, INC.

COURIER PROPERTIES, INC.

NATIONAL PUBLISHING COMPANY

COURIER NEW MEDIA, INC.

DOVER PUBLICATIONS, INC.

RESEARCH & EDUCATION ASSOCIATION, INC.

MOORE-LANGEN PRINTING COMPANY, INC.

FEDERAL MARKETING CORP.

 

 

Dated as of: October 11, 2013

 

RBS Citizens, N.A.,

Individually and as Agent

28 State Street

Boston, Massachusetts  02109

 

KeyBank National Association

One Canal Plaza

Portland, Maine 04101

 

TD Bank, N.A.

200 State Street

Boston, MA 02109

 

JPMorgan Chase Bank, N.A.

50 Rowes Wharf, 4th Floor

Boston, MA 02110

 

Re:                             Amendment No. 2 to Second Amended and Restated
Revolving Credit Agreement

 

Ladies and Gentlemen:

 

We refer to the Second Amended and Restated Revolving Credit Agreement, dated as
of May 23, 2008 (as amended, the “Agreement”), among COURIER CORPORATION,
COURIER COMPANIES, INC., COURIER PUBLISHING, INC., COURIER KENDALLVILLE, INC.,
COURIER PROPERTIES, INC., NATIONAL PUBLISHING COMPANY, COURIER NEW MEDIA, INC.,
DOVER PUBLICATIONS, INC., RESEARCH & EDUCATION ASSOCIATION, INC., MOORE-LANGEN
PRINTING COMPANY, INC. and FEDERAL MARKETING

 

--------------------------------------------------------------------------------


 

CORP. (each a “Borrower” and collectively the “Borrowers”), RBS CITIZENS,
NATIONAL ASSOCIATION (successor by merger to Citizens Bank of Massachusetts), in
its capacity as a Bank (“Citizens”), KEYBANK NATIONAL ASSOCIATION, in its
capacity as a Bank (“Key”), JPMORGAN CHASE BANK, N.A., in its capacity as a Bank
(“JPM”) and TD BANK, N.A. in its capacity as a Bank (“TD”; and together with
Citizens, Key and JPM, the “Banks”), and RBS CITIZENS, NATIONAL ASSOCIATION
(successor by merger to Citizens Bank of Massachusetts), in its capacity as
agent for the Banks (the “Agent”).

 

Terms used in this letter of agreement (this “Amendment”) which are not defined
herein, but which are defined in the Agreement, shall have the same respective
meanings herein as therein.

 

The Borrowers propose to form two new subsidiaries:  (a) Courier International
Holdings, LLC, a Delaware limited liability company (“Holdings”) which will be a
wholly-owned subsidiary of National Publishing Company, and (b) Courier Brasil
Holdings Ltda, a Brazilian company (“Ltda”), which will be owned 99% by National
Publishing Company and 1% by Holdings.

 

In addition, the Borrowers propose to invest 20,000,000 BRL, or approximately
$10,000,000, into Ltda, which will then invest these funds to acquire a 40%
equity stake in a Brazilian company named Digital Page (“Digital Page”).

 

In addition, the Borrowers formed a new subsidiary, FastPencil, Inc., which they
propose to include as a Borrower under the Credit Agreement.

 

We have requested you to make certain amendments to the Agreement to accommodate
the foregoing and to provide for possible additional future investments in
Digital Page.  You have advised us that you are prepared and would be pleased to
make the amendments so requested by us on the condition that we join with you in
this Amendment.

 

Accordingly, in consideration of these premises, the promises, mutual covenants
and agreements contained in this Amendment, and fully intending to be legally
bound by this Amendment, we hereby agree with you as follows:

 

ARTICLE I

 

AMENDMENTS TO AGREEMENT

 

Effective as of October 11, 2013, the Agreement is amended as follows:

 

(a)                                 The term “Loan Documents” shall, wherever
used in the Agreement or any of the other Loan Documents, be deemed to also mean
and include (i) Amendment No. 2 to Second Amended and Restated Revolving Credit
Agreement, and (ii) the

 

--------------------------------------------------------------------------------


 

Allonges to the Notes delivered by the Borrowers pursuant to Article II(c) of
Amendment No. 2.

 

(b)                                 The definition of “Borrowers” is hereby
amended to include (i) Courier International Holdings, LLC, a Delaware limited
liability company, and (ii) FastPencil, Inc., a Delaware corporation.

 

(c)                                  A new definition of “Permitted
Acquisitions” is hereby added to read as follows:

 

“Permitted Acquisition” means any transaction made in compliance with
Section 5.8(ii).

 

(d)                                 Section 5.9 is hereby amended as follows:

 

(i)                                     clause (v) is amended and restated to
read as follows: “(v)  investments in addition to those permitted in this
Section 5.9 which are not for the purpose of making a Permitted Acquisition and
which do not exceed in the aggregate $15,000,000;” and

 

(ii)                                  clause (xi) is amended by deleting the
reference therein to “$10,000,000” and substituting therefor “$30,000,000”.

 

(e)                                  Exhibit F is hereby amended to add Courier
International Holdings, LLC, and FastPencil, Inc. to the list of Borrowers.

 

ARTICLE II

 

CONDITIONS PRECEDENT TO AMENDMENT NO. 2

 

This Amendment shall become and be effective as of the date hereof, but only if
the Agent, and the Banks as applicable, receive the following items, in form and
content acceptable to the Agent:

 

(a)                                 Receipt by the Agent of this Amendment duly
and properly authorized, executed and delivered by the Borrowers, including by
Courier International Holdings, LLC, and FastPencil, Inc. which, by executing
this Amendment, shall become “Borrowers” under the Agreement, each with the
rights and obligations of a Borrower under the Agreement.

 

(b)                                 Receipt by the Agent of any updates to
Exhibit C (Existing Indebtedness).

 

(c)                                  Receipt by Citizens of an allonge to each
Note adding Holdings, and FastPencil, Inc. as Borrowers thereunder.

 

--------------------------------------------------------------------------------


 

(d)                                 Receipt by the Agent of a certified copy of
resolutions of each Borrower’s Board of Directors evidencing the due
authorization, execution and delivery of this Amendment, the Allonges, and the
transactions contemplated hereby;

 

(e)                                 Receipt by the Agent of certificates as of
the date hereof signed by each of the President and Clerk (or Assistant Clerk)
or Secretary (or Assistant Secretary) regarding the incumbency and true
signature of the officers authorized to sign the documents referred to in this
Article II and all other documents and instruments related to the Loans and the
transactions contemplated hereby

 

(f)                                   Receipt by the Agent of a favorable
opinion of Rajeev Balakrishna, in-house counsel to the Borrowers, addressed to
the Agent and the Banks.

 

(g)                                  The Borrowers shall have reimbursed the
Agent for reasonable fees and disbursements of Goulston & Storrs, counsel to the
Agent, to the extent invoicee prior to the effective date.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Borrowers jointly and severally represent and warrant to you as follows:

 

(a)                                 Representations in Agreement.  Each of the
representations and warranties made by the Borrowers in the Agreement was true,
correct and complete when made and is true, correct and complete on and as of
the date hereof with the same full force and effect as if each of such
representations and warranties had been made by the Borrowers on the date hereof
and in this Amendment (except to the extent that such representations and
warranties relate expressly to an earlier date).

 

(b)                                 No defaults or Events of Default.  No Event
of Default, or any event which, with the giving of notice or the passage of
time, or both, would constitute an Event of Default, exists on the date of this
Amendment (after giving effect to all of the arrangements and transactions
contemplated by this Amendment).

 

(c)                                  Binding Effect of Documents.  This
Amendment has been duly authorized, executed and delivered to you by the
Borrowers and is in full force and effect as of the date hereof, and the
agreements and obligations of the Borrowers contained herein and therein
constitute the joint and several, and legal, valid and binding obligations of
the Borrowers enforceable against the Borrowers in accordance with their
respective terms.

 

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CONSENT

 

The Majority Banks hereby consent to the transactions described in the
introductory paragraphs of this Amendment on the condition that they are
implemented in the manner described herein and waive any restrictions in the
Agreement prohibiting any such transactions.

 

ARTICLE V

 

MISCELLANEOUS

 

This Amendment may be executed in any number of counterparts, each of which when
executed and delivered shall be deemed an original, but all of which together
shall constitute one instrument.  In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto.  Except to the extent specifically amended
and supplemented hereby, all of the terms, conditions and the provisions of the
Agreement and each of the Loan Documents shall remain unmodified, and the
Agreement and each of the Loan Documents, as amended and supplemented by this
Amendment, are confirmed as being in full force and effect.

 

[remainder of page intentionally left blank]

 

[signatures follow on next page]

 

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please sign the form of acceptance
on the enclosed counterpart of this Amendment, whereupon this Amendment, as so
accepted by you, shall become a binding agreement among you and the undersigned.

 

 

Very truly yours,

 

 

 

The Borrowers:

 

 

 

COURIER CORPORATION

 

COURIER COMPANIES, INC.

 

COURIER PUBLISHING, INC.

 

COURIER KENDALLVILLE, INC.

 

COURIER PROPERTIES, INC.

 

NATIONAL PUBLISHING COMPANY

 

COURIER NEW MEDIA, INC.

 

DOVER PUBLICATIONS, INC.

 

RESEARCH & EDUCATION ASSOCIATION, INC.

 

MOORE-LANGEN PRINTING
COMPANY, INC.

 

FEDERAL MARKETING CORP.

 

COURIER INTERNATIONAL HOLDINGS,
LLC

 

FASTPENCIL, INC.

 

 

 

 

 

By:

/s/ Lee Cochrane

 

 

Name:

Lee Cochrane

 

 

Title:

Vice President and Treasurer

 

Courier Signature Page Amendment No. 1

 

--------------------------------------------------------------------------------


 

The foregoing Amendment is hereby accepted by the undersigned as of October 11,
2013.

 

 

The Banks:

 

 

 

RBS CITIZENS, N.A.

 

 

 

 

 

By:

/s/ Michael Davenport

 

 

Name:

Michael Davenport

 

 

Title:

Vice President

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ John C. Everett, IV

 

 

Name:

John C. Everett

 

 

Title:

VP

 

 

 

 

 

TD BANK, N.A.

 

 

 

 

 

 

 

 

 

By:

/s/ Gregory W. Spurr

 

 

Name:

Gregory W. Spurr

 

 

Title:

Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Jacob Dowden

 

 

Name:

Jacob Dowden

 

 

Title:

Senior Vice President

 

 

 

 

 

The Agent:

 

 

 

RBS CITIZENS, N.A.

 

 

 

 

 

 

 

By:

/s/ Michael Davenport

 

 

Name:

Michael Davenport

 

 

Title:

Vice President

 

Courier Signature Page Amendment No. 2

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Updates to Exhibit C

 

For a list of all current indebtedness, see the most recent 10-Q filing by
Courier Corporation with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------